Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a non-final Office Action on the merits.  Claims 1-20 are currently pending and are addressed below.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/23/2019 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


In the art rejections below the claims have been treated as best understood by the examiner. Any claim not explicitly rejected under this heading is rejected as being dependent on an indefinite claim.

Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-7, 9-12, 14-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Calinao et al. (US 2018/0364059) in view of Grimm (US 2018/0004211).

Regarding claim 1: 
Calinao teaches A computer-implemented method comprising:
 receiving, by way of a client device, a request for a navigation map between two points in a geographic location (queries for navigation from origin to destination, see at least [0082], Figs. 10-11); 
obtaining, from a database, a restorative map of route segments that includes a restorative score respectively associated with each of the route segments, wherein the restorative score is proportional to an amount of natural features associated with the respective route segment, and inversely proportional to an amount of crime associated with the respective route segment (see at least Fig. 9, walkspan scores at each route segment, [0049-0058], scores based on criteria including at least vegetation, safety/crime, see at least [0062-0073]); 
(see at least [0086]); and 
based on the aggregate restorative scores, displaying at least one of the suggested routes on a graphical user interface of the client device (see at least [0097]).
Calinao does not specifically mention man-made noise as a criterion. Calinao does utilize a “Vibrance” measure which includes “human density and activity”, and which would correlate with a human made noise level. The Examiner notes that the instant claims do not require specifically calculating a score with the express intent of taking man-made noise into account, and prioritizing some of the criterion as taught by Calinao would have the effect of negatively correlating the score with man-made noise.
Alternately or in addition, Grimm teaches a system and method of route selection wherein a plurality of negative parameters are taken into account, including levels of sound pollution (see at least [0020] [00134-0163] [0222]). Grimm teaches that is known to avoid noisy environments when routing to a destination.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the multiple criteria based navigation system and method as taught by Calinao with the additional well-known navigation-avoidance criterion of noise pollution as taught by Grimm in order to provide for a superior walking experience 

Regarding claim 2:
Calinao further teaches wherein the restorative map also includes a physical distance associated with each of the route segments (since the restorative map, as taught by Calinao is designed to overlay on Apple and Android maps, as well as other traditional maps, which contain distance metrics, and the navigation of Calinao utilizes distance as a metric for determining a best route, it is at least obvious, if not inherent that the restorative map would need to include the physical distance of the route segments, at least to align with the map over which it is laid, see at least [0078-0079], Fig. 11, [0083-0086]).

Regarding claim 3:
Calinao further teaches wherein a suggested route is selected for display based on an aggregate physical distance of the suggested route and the aggregate restorative score of the suggested route (see at least [0078-0079]).

Regarding claim 5:
Calinao further teaches wherein each of the suggested routes is no longer than a threshold amount from an aggregate physical distance of a shortest route of the suggested routes (suggested routes are within the distance range of the shortest route, at least implying a threshold, see at least [0096]).


Regarding claims 6, 7, and 9:
Calinao teaches the limitations as in claims 1-3 and 5 above. Calinao does not explicitly teach including a travel time associated with the route segments. However, the Examiner notes that travel time and physical distance are known measures for evaluating travel routes, and are functional equivalents when dealing with walking routes. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize travel time or travel distance as a metric for a travel route as a matter of design choice since both are known, conventional metrics for determining/evaluating travel routes and are functionally equivalent in the context of walking routes. 

Regarding claims 10-12, 14-16, and 18, the combination of Calinao and Grimm teaches an article of manufacturing including program instructions performing the method as in claims 1-9 above.

Regarding claim 19:
Calinao teaches A computer-implemented method comprising: 
(see at least [0044-0059], [0076-0078]);
calculating a respective restorative score for each of the route segments, wherein the respective restorative score increases with an increasing amount of natural features associated with the respective route segment in the greenspace map, decreases with an increasing amount of human-made noise associated with the respective route segment in the noise map, and decreases with an increasing amount of crime associated with the respective route segment in the crime map; and storing, in a database, the respective restorative scores as calculated with each respective route segment (see at least [0076-0078]).
Calinao does not specifically mention man-made noise as a criterion. Calinao does utilize a “Vibrance” measure which includes “human density and activity”, and which would correlate with a human made noise level. The Examiner notes that the instant claims do not require specifically calculating a score with the express intent of taking man-made noise into account, and prioritizing some of the criterion as taught by Calinao would have the effect of negatively correlating the score with man-made noise.
Alternately or in addition, Grimm teaches a system and method of route selection wherein a plurality of negative parameters are taken into account, including levels of sound pollution (see at least [0020] [00134-0163] [0222]). Grimm teaches that is known to avoid noisy environments when routing to a destination.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the multiple criteria based navigation system and method as taught by Calinao with the additional well-known navigation-avoidance criterion of noise pollution as taught by Grimm in order to provide for a superior walking experience allowing a user to further refine navigation preferences to include the common desire for a quieter walk.

Regarding claim 20:
Calinao further teaches displaying, on a graphical user interface of a computing device, a representation of the transportation map with the restorative scores color encoded for each of the respective route segments, wherein the greenspace map represents natural features with respective greenspace values, the greenspace values based on images of the respective route segments or greenspace input from individuals, wherein the noise map represents human-made noise with respective noise values, the respective noise values based on human-made structures within a first threshold range of the respective route segments, noise measurements made within a second threshold range of the respective route segments, or noise input from individuals, and wherein the crime map represents reported crimes with respective (see at least [0083-0085], [0096]). 

Allowable Subject Matter
Claims 4, 8, 13, and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RINK whose telephone number is (571)272-4863.  The examiner can normally be reached on Monday-Friday 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Ryan Rink/           Primary Examiner, Art Unit 3664